Citation Nr: 0639708	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  03-34 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
June 1976 to December 1977, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    

The appellant testified before the Board in April 2004.  In 
an October 2004 decision, the Board recharacterized the 
appellant's claim as one involving the question of whether 
new and material evidence had been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.  Upon reviewing the evidence of record, the Board 
reopened the appellant's claim and remanded the appeal for 
further development.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the appellant was afforded a videoconference hearing 
before the BVA in April 2004.  However, the Veterans Law 
Judge who conducted the hearing is no longer employed at the 
BVA.  VA regulations require that the individual who conducts 
the hearing participate in making the final determination of 
the claim. See 38 C.F.R. § 20.707 (2006).  Since that 
individual is not available, the appellant was informed of 
the situation and offered an opportunity to have another BVA 
hearing.  In a response dated in November 2006, the appellant 
indicated that he desired to attend a hearing before a 
Veterans Law Judge at the Regional Office. 

This hearing must be scheduled at the RO level, and, 
accordingly, a remand is required. See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) ("claimant has right to a hearing before [issuance] 
of BVA decision"); 
38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 
20.704).

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should ensure that all 
notification and development action required 
by the VCAA and implementing VA regulations 
is completed, including the notification 
requirements and development procedures 
contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107. 
See also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should schedule the appellant for 
a personal hearing to be conducted at the RO 
before a Member of the Board, and notify him 
of the scheduled hearing at the latest 
address of record.  A copy of the notice 
provided to the appellant of the scheduled 
hearing should be placed in the record.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



